Citation Nr: 1500573	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

REMAND

The Veteran served on active duty from March 1960 to February 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In March 2011, the Veteran had filed a claim of entitlement to service connection for PTSD, anxiety, and depression.  Accordingly, the Board is recharacterizing the disability at issue as an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During his April 2014 hearing before the Board, the Veteran testified that he is currently seeking help for his mental health problems.  Transcript at 11.  Inasmuch as the most recent VA treatment records on Virtual VA are from August 2013, more than a year antecedent to this decision, remand is necessary so that they can be obtained and considered by a VA mental health examiner.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding mental health care records of Veteran, to specifically include VA records, and associate them with the claims file.

2.  If, and only if, additional evidence is received, the claims file with the additional evidence should be forwarded to the examiner (if available) from the August 2013 VA mental health examination to provide an addendum to the examination report.  The examiner should opine on whether these previously outstanding records alter her prior conclusions as to whether a mental health disorder had its clinical onset in service or is otherwise related to active duty.  

3.  When the development requested has been completed, the case should be reviewed.  If a benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran opportunity to respond before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

